DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1 and 13, as amended, and claims 2-12, and 14-20, as originally presented are currently pending and have been considered below.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed February 17th, 2021, which are in response to USPTO Office Action mailed November 19th, 2020. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-20 remain pending.
The 101 rejection has been overcome by amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (US 2018/0053425; hereinafter Adler).
Regarding Claim 1:
Adler discloses a method performed by an air vehicle having navigational equipment, the method comprising: 
receiving, via a wireless interface of the navigation equipment, an actual navigation performance (ANP) value from a neighboring air vehicle (Adler, Para. [0039], [0057], Adler discloses aircraft speed, and position of another aircraft is received by a ADS-B traffic processor through a wireless interface (i.e. transmitter)); 
displaying a representation of the air vehicle and a representation of the neighboring air vehicle on a display (Adler, Para. [0081], Adler discloses a visual representation of a plurality of aircrafts is displayed, along with the flight paths, variation margins, and noise exposure maps); 
determining a combined ANP (CANP) value using processing circuitry of the navigational equipment based on the ANP value from the neighboring air vehicle and an ANP value of the air vehicle determined by the processing circuitry of the navigation equipment (Adler, Para. [0077-0080], Fig. 6,  Adler discloses the information indication positions or variations (ANP) from flight path centerlines for other aircraft are received, and modified flight path for the aircraft is determined in real time in response to the information from the other aircraft to meet the spacing requirement (CANP) of the ATC); 
comparing a position of the air vehicle to the CANP value (Adler, Para. [0073], Adler discloses spacing input from the ATC indicates spacing requirements between the aircraft and one or more other aircraft (i.e. the position of the aircraft is compared to the known margin); and 
responsive to the position of the air vehicle being within a distance margin away from the neighboring air vehicle based on the CANP value, using the processing circuitry of the navigational equipment to perform an action to increase a distance the air vehicle is from the neighboring air vehicle (Adler, Fig. 6-11, Para. [0049], Adler discloses a modification to the flight path of other aircraft is provided by the ATC to keep the aircraft within containment .
Regarding Claim 2:
Adler further discloses the method of claim 1, wherein performing the action comprises requiring one of the air vehicle or the neighboring air vehicle to move away from the other of the air vehicle or the neighboring air vehicle (Adler, Fig. 6-11, Para. [0049], Adler discloses a modification to the flight path of other aircraft is provided by the ATC to keep the aircraft within containment boundaries and allow the aircraft to maintain the spacing requirement as required in relation to the other aircraft, and then the aircraft flies the modified flight path).  
Regarding Claim 3:
Adler further discloses the method of claim 1 wherein the neighboring air vehicle comprises a plurality of neighboring air vehicles (Adler, Para. [0081], Adler discloses the other aircraft include a plurality of aircraft) and wherein determining the CANP value comprises for each of the plurality of neighboring air vehicles (Adler, Para. [0081], Adler discloses the flight paths and variation margins (CANP) are displayed visually, thus determined), determining the CANP value based on the ANP value from the neighboring air vehicle and the ANP value of the air vehicle (Adler, Para. [0077-0080], Adler discloses the information indication positions or variations (ANP) from flight path centerlines for other aircraft are received, and modified flight path for the aircraft is determined in real time in response to the information from the other aircraft to meet the spacing requirement (CANP) of the ATC).  

Regarding Claim 5:
the method of claim 1 further comprising: 
computing a path to a destination of the air vehicle that maintains the distance margin from the neighboring air vehicle (Adler, Para. [0077-0080], Adler discloses the modified flight path is determined based on flight path centerlines of other aircraft and required spacing for both the other aircraft and communities below).  
Regarding Claim 6:
Adler further discloses the method of claim 1 wherein the distance margin comprises a lateral distance margin and a vertical distance margin (Adler, Fig. 2, Para. [0049-0051], Adler discloses the margin between the aircraft and other aircraft would include the combination of vertical and lateral distance components).  
Regarding Claim 7:
Adler further discloses the method of claim 1 further comprising: 
determining a combined required navigation performance (CRNP) value responsive to the air vehicle being within an predefined airspace (Adler, Para. [0025], Adler discloses the navigation performance is determined when other aircraft are nearby and/or when communities (predefined airspace) are underneath the aircraft); and 
responsive to determining the CRNP value, setting the distance margin to a multiple of the CRNP value (Adler, Para. [0059-0060], Adler discloses the distance margin is set to 1 nautical mile or .3 nautical mile dependent on the final approach fix location, and the navigation performance of the aircraft).  
Regarding Claim 8:
Adler further discloses the method of claim 7 wherein determining the CRNP value comprises determining a lateral CRNP value and a vertical CRNP value (Adler, Fig. 2, Para. .  
Regarding Claim 9:
Adler further discloses the method of claim 8 wherein at least one of the lateral CRNP value and the vertical CRNP value is a dynamic required distance margin (Adler, Fig. 2, Para. [0050-0051], [0059], Adler discloses the margin between the aircraft and other aircraft would include the combination of vertical and lateral components of the navigation performance (i.e. aircraft navigation performance changes as the aircraft moves in a dynamically varying flight path)).  
Regarding Claim 10:
Adler further discloses the method of claim 1 further comprising: 
displaying an indication of the CANP value for the neighboring air vehicle by the representation of the neighboring air vehicle (Adler, Para. [0081], Adler discloses a visual representation of a plurality of aircrafts is displayed, along with the flight paths, variation margins, and noise exposure maps).  
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, including a wireless interface (Adler, Para. [0028], Adler discloses the communication interface may be a wireless interface); 
a processor in communication with the wireless interface (Adler, Fig. 1, Adler discloses a processor coupled to communicate with the communication interface (wireless)); and 
(Adler, Fig. 1, Para. [0038], Adler discloses a data storage which includes a computer-readable storage media) and is therefore rejected on the same premise. 
Regarding Claim 14:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 1 and 13 above, including a non-transitory computer readable medium including program code to be executed by processing circuitry of a navigation device of an air vehicle (Adler, Para. [0031-0032], Adler discloses a non-transitory computer readable storage medium and executable instructions stored thereon), and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of the Technical Memorandum, “Assessing the validity of using actual navigation performance (ANP) information for supporting designated flight inspection operations”, (OU/AEC 08-12TM15689/0004-1; hereinafter FAA).
Regarding Claim 4:
the method of claim 1. 
FAA, in the same field of endeavor of airplane navigation, discloses wherein determining the CANP value comprises calculating
                        
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            C
                            A
                            N
                            
                                
                                    P
                                
                                
                                    l
                                
                            
                            =
                             
                            
                                A
                                N
                                
                                    
                                        P
                                    
                                    
                                        l
                                    
                                    
                                        2
                                    
                                
                                +
                                A
                                N
                                
                                    
                                        P
                                    
                                    
                                        l
                                        1
                                    
                                    
                                        2
                                    
                                
                            
                        
                        and
                
                    C
                    A
                    N
                    
                        
                            P
                        
                        
                            h
                        
                    
                    =
                     
                    
                        A
                        N
                        
                            
                                P
                            
                            
                                h
                            
                            
                                2
                            
                        
                        +
                        A
                        N
                        
                            
                                P
                            
                            
                                h
                                1
                            
                            
                                2
                            
                        
                    
                
            
where                         
                            C
                            A
                            N
                            
                                
                                    P
                                
                                
                                    l
                                
                            
                        
                     is a CANP value in a lateral direction,                         
                            A
                            N
                            
                                
                                    P
                                
                                
                                    l
                                
                            
                        
                    , is an ANP value of the air vehicle in the lateral direction,                         
                            A
                            N
                            
                                
                                    P
                                
                                
                                    l
                                    1
                                
                            
                        
                     is an ANP value of the neighboring air vehicle in the lateral direction,                         
                            C
                            A
                            N
                            
                                
                                    P
                                
                                
                                    h
                                
                            
                        
                     is a CANP value in a vertical direction,                         
                            A
                            N
                            
                                
                                    P
                                
                                
                                    h
                                
                            
                        
                     is an ANP value of the air vehicle in the vertical direction, and                         
                            A
                            N
                            
                                
                                    P
                                
                                
                                    h
                                    1
                                
                            
                        
                     is an ANP value of the neighboring air vehicle in the vertical direction (FAA, Page 32-37, FAA discloses the ANP is determined through polar equations). It would be obvious to try determining the ANP through geometric means as well as through polar equations, as there only a finite number of predictable solutions, See MPEP 2143.
Regarding Claim 15:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Claims 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Koeneman (US 2007/0222665; hereinafter Koeneman).
Regarding Claim 11:
Adler discloses the method of claim 1.
Koeneman, in the same field of endeavor of airplane navigation, discloses dynamically displaying a lateral two-dimensional display of the representation of the neighboring air vehicle with the representation of the air vehicle displayed in a middle of the lateral two-dimensional display responsive to the lateral two-dimensional display being selected and displaying an indication of the CANP value by the representation of the neighboring air vehicle (Koeneman, Fig. 8, Para. [0138-0139], [0141], Koeneman discloses a display showing the dynamic lateral movement of a plurality of other aircraft in the environment surrounding the aircraft, and the travel path of the plurality of vehicles); 
dynamically displaying a vertical two-dimensional display of the representation of the neighboring air vehicle with the representation of the air vehicle displayed in a middle of the vertical two-dimensional display responsive to the vertical two-dimensional display being selected and displaying an indication of the CANP value by the representation of the neighboring air vehicle (Koeneman, Fig. 8, Para. [0138-0139], [0141], Koeneman discloses a display showing the dynamic vertical movement of a plurality of other aircraft in the environment surrounding the aircraft, and the travel path of the plurality of vehicles); and 
dynamically displaying a three-dimensional display of the representation of the neighboring air vehicle with the representation of the air vehicle displayed in a middle of the three-dimensional display responsive to the three-dimensional display being selected and displaying an indication of the CANP value by the representation of the neighboring air vehicle (Koeneman, Fig. 8, Para. [0138-0139], [0141], Koeneman discloses a display showing the dynamic movement of a plurality of other aircraft in the environment surrounding the aircraft, and the travel path of the plurality of vehicles, with the aircraft in the center of the 3D display).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Adler to Koeneman in order to provide monitoring of all traffic and threats for collision, while providing the maximum time to respond to flight path conflicts (Koeneman, Para. [0136]).
Regarding Claim 12:
The combination of Adler and Koeneman discloses the method of claim 11.
Koeneman, in the same field of endeavor of airplane navigation, discloses displaying an indication of a combined required navigation performance (CRNP) value on the display (Koeneman, Fig. 8, Para. [0139], Koeneman discloses the 3D display depicts proper spatial depiction of airborne traffic patterns of other aircraft and predicted positions (navigation performance) including altitude, heading, and speed, the other aircraft can be selected in the display to provide further information regarding the other aircraft).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Adler to include displaying information regarding other aircraft surrounding the aircraft as disclosed by Koeneman in order to provide monitoring of all traffic and threats for collision, while providing the maximum time to respond to flight path conflicts (Koeneman, Para. [0136]).
Regarding Claim 19:
The claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Response to Arguments
In regards to claim 1, the applicant’s representative argues the claimed limitation of “receiving, via a wireless interface of the navigation equipment, an actual navigation performance (ANP) value from a neighboring air vehicle” is not disclosed by the prior art of 
In regards to claim 1, the applicant’s representative argues the claimed limitation of “determining a combined ANP (CANP) value using processing circuitry of the navigational equipment based on the ANP value from the neighboring air vehicle and an ANP value of the air vehicle determined by the processing circuitry of the navigation equipment” is not disclosed by the prior art of Adler in the cited paragraphs [0078-0079]. The examiner directs the applicant’s representative to Figure 6 and paragraphs [0070-0071] where Adler discloses receiving ANP which indicates real time positioning of the aircraft during flight based on the information collected from the navigation system onboard. Therefore, Adler discloses the argued limitation.
In regards to claim 1, the applicant’s representative argues the claimed limitation of “responsive to the position of the air vehicle being within a distance margin away from the neighboring air vehicle based on the CANP value, using the processing circuitry of the navigational equipment to perform-an action to increase a distance the air vehicle is from the neighboring air vehicle”, is not disclosed by the cited prior art of Adler, Figs. 6-11 and paragraph [0049]. Particularly that the cited figures and paragraph does not discloses or suggest the position of the air vehicle being within a distance margin away from the neighboring air vehicle based on 
In regards to claim 2, the applicant’s representative argues the claimed limitation of “performing the action comprises requiring one of the air vehicle or the neighboring air vehicle to move away from the other of the air vehicle or the neighboring air vehicle”, is not disclosed by the prior art of Adler. The examiner directs the applicant’s representative to the previous response to argument and cited prior art of Adler which discloses the argued limitation, modifying one of the air vehicles path to retain the margin as required by the ATC.
In regards to claim 3, the applicant’s representative argues the office action equates variation margins as the CANP and the spacing requirements are the CANP and the variations from the flight path are the ANP, thus the prior art cannot anticipate the recitations of claim 3. However, the prior art of Adler discloses an ANP which equates to the ANP of the applicant (Adler Para. [0025]), furthermore knowing the ANP of multiple air vehicles (Adler, Para. [0007]) would equate to knowing the CANP, or the margin between air vehicles, as disclosed by the applicant and the prior art. Thus the argued limitation of claim 3 is disclosed by the prior art.
In regards to claims 11 and 19, the applicant’s representative argues the claimed limitation of “dynamically displaying a lateral two-dimensional display of the representation of the neighboring air vehicle with the representation of the air vehicle displayed in a middle of the lateral two-dimensional display responsive to the lateral two-dimensional display being selected and displaying an indication of the CANP value by the representation of the neighboring air 
Conclusion
The examiner believes an interview would benefit the prosecution of this application, and encourages the applicant to schedule an interview following the receiving of this action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664